
	

116 SRES 282 ATS: Honoring former Associate Justice John Paul Stevens of the Supreme Court of the United States.
U.S. Senate
2019-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		1st Session
		S. RES. 282
		IN THE SENATE OF THE UNITED STATES
		
			July 23, 2019
			Mr. Durbin (for himself, Ms. Duckworth, Mr. McConnell, Mr. Schumer, Mr. Graham, Mrs. Feinstein, Mr. Alexander, Ms. Baldwin, Mr. Barrasso, Mr. Bennet, Mrs. Blackburn, Mr. Blumenthal, Mr. Blunt, Mr. Booker, Mr. Boozman, Mr. Braun, Mr. Brown, Mr. Burr, Ms. Cantwell, Mrs. Capito, Mr. Cardin, Mr. Carper, Mr. Casey, Mr. Cassidy, Ms. Collins, Mr. Coons, Mr. Cornyn, Ms. Cortez Masto, Mr. Cotton, Mr. Cramer, Mr. Crapo, Mr. Cruz, Mr. Daines, Mr. Enzi, Ms. Ernst, Mrs. Fischer, Mr. Gardner, Mrs. Gillibrand, Mr. Grassley, Ms. Harris, Ms. Hassan, Mr. Hawley, Mr. Heinrich, Ms. Hirono, Mr. Hoeven, Mrs. Hyde-Smith, Mr. Inhofe, Mr. Isakson, Mr. Johnson, Mr. Jones, Mr. Kaine, Mr. Kennedy, Mr. King, Ms. Klobuchar, Mr. Lankford, Mr. Leahy, Mr. Lee, Mr. Manchin, Mr. Markey, Ms. McSally, Mr. Menendez, Mr. Merkley, Mr. Moran, Ms. Murkowski, Mr. Murphy, Mrs. Murray, Mr. Paul, Mr. Perdue, Mr. Peters, Mr. Portman, Mr. Reed, Mr. Risch, Mr. Roberts, Mr. Romney, Ms. Rosen, Mr. Rounds, Mr. Rubio, Mr. Sanders, Mr. Sasse, Mr. Schatz, Mr. Scott of Florida, Mr. Scott of South Carolina, Mrs. Shaheen, Mr. Shelby, Ms. Sinema, Ms. Smith, Ms. Stabenow, Mr. Sullivan, Mr. Tester, Mr. Thune, Mr. Tillis, Mr. Toomey, Mr. Udall, Mr. Van Hollen, Mr. Warner, Ms. Warren, Mr. Whitehouse, Mr. Wicker, Mr. Wyden, and Mr. Young) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Honoring former Associate Justice John Paul Stevens of the Supreme Court of the United States.
	
	
 Whereas John Paul Stevens was born in Chicago, Illinois, on April 20, 1920, to Ernest James Stevens and Elizabeth Street Stevens;
 Whereas John Paul Stevens, in 1941, graduated from the University of Chicago with a bachelor’s degree in English;
 Whereas John Paul Stevens served as a Lieutenant Commander in the United States Navy during World War II and was awarded the Bronze Star;
 Whereas John Paul Stevens was the last living Justice of the Supreme Court of the United States to have served in the armed forces of the United States during World War II;
 Whereas John Paul Stevens attended Northwestern University School of Law on the GI Bill, where he served as editor-in-chief of the Northwestern University Law Review and, in 1947, graduated first in his class;
 Whereas John Paul Stevens served as a law clerk to Associate Justice of the Supreme Court of the United States Wiley B. Rutledge;
 Whereas John Paul Stevens was an accomplished attorney in private practice in Chicago, Illinois, and also worked as a Congressional aide;
 Whereas John Paul Stevens was nominated by President Richard M. Nixon to be a judge for the United States Court of Appeals for the Seventh Circuit in 1970;
 Whereas John Paul Stevens was nominated by President Gerald R. Ford to be an Associate Justice of the Supreme Court of the United States in 1975;
 Whereas John Paul Stevens served with distinction on the Supreme Court of the United States for nearly 35 years;
 Whereas John Paul Stevens retired from the Supreme Court of the United States in 2010 at the age of 90;
 Whereas John Paul Stevens had the third-longest tenure of any Justice to ever sit on the Supreme Court of the United States;
 Whereas John Paul Stevens was a brilliant jurist, an astute writer, and a courteous but incisive questioner from the bench;
 Whereas John Paul Stevens, during his decades of service on the Supreme Court of the United States, was committed to safeguarding the rights and liberties protected by the Constitution and respecting the common sense of the American people;
 Whereas John Paul Stevens recognized and cherished the importance of the judiciary as an impartial guardian of the rule of law;
 Whereas John Paul Stevens showed that fair and reasoned judgment transcends political labels and ideological categories;
 Whereas John Paul Stevens was one of the most influential and memorable Justices of the Supreme Court of the United States;
 Whereas Chief Justice John Roberts stated that John Paul Stevens’ unrelenting commitment to justice has left us a better nation; Whereas John Paul Stevens was respected by colleagues, litigants, and the American people, and will be remembered as one of the great Justices of the Supreme Court of the United States;
 Whereas John Paul Stevens was a man of Midwestern courtesy, humility, wit, and wisdom; Whereas John Paul Stevens was an avid player of tennis, golf, ping-pong, and bridge, was a lifelong fan of the Chicago Cubs, and was well known for his fondness of bow ties;
 Whereas John Paul Stevens was awarded the Presidential Medal of Freedom by President Barack Obama in 2012;
 Whereas John Paul Stevens was married to Elizabeth Jane Sheeren from 1942 to 1979, and had 4 children, John, Kathryn, Elizabeth, and Susan;
 Whereas John Paul Stevens was married to Maryan Mulholland Simon from 1980 until her death in 2015; Whereas John Paul Stevens, at the time of his death, was a grandfather of 9 and a great-grandfather of 13;
 Whereas John Paul Stevens passed away on July 16, 2019, at the age of 99; and Whereas the United States is deeply indebted to John Paul Stevens, a giant figure in American law: Now, therefore, be it:
		
	
 That the Senate— (1)extends heartfelt sympathies to the family and friends of Justice John Paul Stevens;
 (2)commends Justice John Paul Stevens for his decades of service to the United States, including his nearly 35-year tenure on the Supreme Court of the United States; and
 (3)acknowledges the enormous contributions of Justice John Paul Stevens to the United States and to American law.
			
